     Case 1:19-cv-01124-WJ-KK Document 24 Filed 03/04/20 Page 1 of 2



                                                                          Il        r\
                                                                          'r!       LJ
                                                                   DtIII+";i,ir.i


                                                                 20 ilfiR  -4 AH
    I hereby certiff that pursuant to Local Rule 7.1(a) and as deqflg$.$ove,-I  have
communicated with Defendant's counsel by email and phone,
February 12 andFebruary 25,2020, concerning the substance and legal basis of the
foregoing, including thoroughly detailed contextual clarification of factual evidence. As
Plaintiffhas consented to withdraw, I have respectfully not burdened Plaintiffwith
conference.




                                       Of"W      Brian Erskine
                                                 1338 Sabatina Street
                                                 Prescott, Arizona 86301 -7 402
                                                 (e4e) 424-4294
                                                 kattigara@gmail.com

                            CERTIFICATE OF SERVICE

    I hereby certiff that on March 3,2020, a true and correct copy of the foregoing, including
the cover letter to Chambers and its Exhibit, has been filed with the Clerk of the Court by
tracked postal mail and has been served by certified mail, receip requested, to Defendant's
counsel at counsel's public postal address. As Plaintiffhas consented to withdraw, I have
respectfully not burdened Plaintiff with service.




                                       @tu       Brian Erskine
                                                 1338 Sabatina Street
                                                 Prescott, Arizona 863 0 I -7 402
                                                 (949) 424-4294
                                                 kattigara@gmail.com
II                                 Case 1:19-cv-01124-WJ-KK Document 24 Filed 03/04/20 Page 2 of 2


           -    __1-
                           \
                           I

                               \
                                                     r
 I         -lo.                                                                              t.k
                                                                                       /-    Filu
                                                       --                          I


                                                                                            6<s
                                                      :-
                                                       --                      I


                                                      b-
                                                                               I




                                                                                            Eifi
                                                                               i




     6e#-                                             E*T
                                                      -:
                                                      -
                                                          -
                                                          :=l
                                                          -U,      .r          o
                                                                                                                         I
                                                      -                                                                  E

                       I                                                                                                tr
                       6                             -:D
                                                     E-
                                                     -:') ltrr                                                          =


                                   1
                                                          5ff
                                                     -r1 E-r
                                                          E-                                 ff                         I
                                                                                                                        tr

                                       i-
                                       l.
                                       I


                                       i'
                                                     --
                                                     :t-
                                                                             ?ur            N                                                                                                          f.:


     = N&'                                           E-
                                           i.

                                           I
                                                     -l
                                            \0
                                                 I


      J='.{E
      sBIE,s:
      Vre                                                                                                                                                                 llE
      P        :*t                                                                                                                                   i'\         {        tl$
                                                                                                                                                                          ild                                   )
                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                  ''
                                                                                        L                                     f-li;-1-- i-                                                                      re
      s!                                                                               I                                      *{:
                                                                                                                              ile,.r
                                                                                                                                            ..-
                                                                                                                                            't
                                                                                                                                                          t*
                                                                                                                                                                i'i,llE
                                                                                                                                                                                                     *.i
      tr                                                          z
                                                                  o
                                                                   E
                                                                                       s \\                                   rusi                 -i^-
                                                                                                                                                   \                  il8                                  io=
                                                                                                                                                                                                             =2
      fr
                                                                  E
                                                                  I



                                                                           s'               '.s                               tr
                                                                                                                              l^r-..S             d\rt
                                                                                                                                                                       ,t a,
                                                                                                                                                                       lls'
                                                                                                                                                                       ll=
                                                                                                                                                                                                           ,q6
                                                                                                                                                                                                           i CI)a
      &                                                                                                                       I v'i                .4 '-l
                                                                                                                                                                          la
                                                                                                                                                                                                     - ELtu
                                                                         .adt
                                                                        ''lJ
                                                                                                                              Itl                 fP-/
                                                                                                                                                  *:.-asU l/g'
                                                                                                                                                                                                     gii
                                                                                                                                                                                                      ';cn=
                                                                         v X n:
                                                                                                  i
                                                                        t\                                                             l-   It
                                                                                                                                                                                                           Ii       n[I
                                                                                   ;,,fr                                           11       r's
                                                                        ,"-)                                                                      ir      \B-
                                                                       .'{                                                    rE .'Q,*-( *               tlff -' IIE f                                              -lO
                                                                    \(
                                                                               $H*                                            { L1[r
                                                                                                                              E-'-, lx                   'ig'*
                                                                                                                                                                  rl;
                                                                                                                                                                  ll
                                                                                                                                                                  I        eE
                                                                                                                                                                                  E
                                                                                                                                                                                                cl    k*
                                                                                                                                                                                                '' i urV
                                                                   \                                                          5 JIJ               ,.j{i* -Ll.iIFE.I                                , 3,t*
                                                                nsEllSIH00 w:ilvn0lroyJU'tS

                                                            ..:,,'1.,
                                                                                            {luut{ lto tEd

                                                                                              '            L,,      |
                                                                                                                              ll{tod :IIU8 Hlillxilruu ilIUflI
                                                                                                                             ,.-., r-l
                                                                                                                                                                 '*H

                                                                                                                                                                                                  i{l c/r2
                                                                                                                                                                                                      r-ffi
                                                                                                                                                          (           (

                                                                                                                                                                          '..."
                                                                                                                                                                                           r
                                                                                                                                                                                                     p>o
                                                                                                                                                                                                      il
                                                                                                                                                                                                                    -.lI


                                                           Eq                                     (
                                                                                                      \
                                                           OE                                         Lr,-b                                                                    .u!o ==-
                                                           o2                                             \-   )s
                                                                                                                                   Jz.
                                                                                                                                   <oo
                                                                                                                                   ="EU
                                                                                                                                                                                      x
                                                                                                                                                                                      4        r-
                                                                                                                                                                                                                       la.,
                                                                                                                                                                                                                       l-f

                                                           ltJ
                                                                                                                                                                                               _A
                                                                                                               \                                                                       S       --
                                                                                                                                                                                               _U
                                                                             u                                                     Era
                                                                                                                                   ;JU
                                                                                                                                                          ||l                         .o        -
                                                                                                                                                                                                                       1I

                                                                                                                                                                                      o I-EE
                                                           E,                                                                      fru d.                                                      _Y

                                                                             "-                                                    tr4ur                                                                               U
                                                                                                                                   F(Jl0                                              !o --
                                                                                                                                                                                      5  Eo
                                                                                                                                                                                         --
                                                                                                                                                                                         -

                                                           O,E                                                                     =9,>                                               ot
                                                                                                                                                                                         -,-t
                                                                                                                                                                                               --
                                                           V2
                                                                                                                                   fi6=
                                                                                                                                   3Ed                    ffi                         "e Ee
                                                                                                                                                                                               -t-
